Exhibit 10.1

SPECTRA ENERGY CORP

DIRECTORS’ SAVINGS PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE OF PLAN

The Spectra Energy Corp Directors’ Savings Plan (the “Plan”) was established by
Spectra Energy Corp, effective as of the Distribution Date (as defined below).
The purpose of the Plan is to provide deferred compensation for the Nonemployee
Directors of the Board and to provide for the payment of certain amounts
deferred under the Duke Energy Corporation Directors’ Savings Plan.

ARTICLE II

DEFINITIONS

Wherever used herein, a pronoun or adjective in the masculine gender includes
the feminine gender, the singular includes the plural, and the following terms
have the following meanings unless a different meaning is clearly required by
the context.

2.1 “Account” means the single bookkeeping account established and maintained
pursuant to the Plan in the name of each Participant, which Account shall
include the (i) DECS Investment Option as defined in Section 4.1, (ii) Fixed
Interest Investment Option as defined in Section 4.4(i), (iii) SECS Investment
Option as defined in Section 4.1 and (iv) Spectra Stock Deferral Investment
Option as defined in Section 4.2.

2.2 “Board of Directors” means the Board of Directors of the Company.

2.3 “Change in Control” shall be deemed to have occurred upon:

 

  (i) an acquisition subsequent to the Distribution Date by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of
Company common stock or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; excluding, however, the following: (1) any acquisition directly from
the Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (2) any acquisition by the Company and (3) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company or of its affiliated companies;



--------------------------------------------------------------------------------

  (ii) during any period of two (2) consecutive years (not including any period
prior to the Distribution Date), individuals who at the beginning of such period
constitute the Board of Directors (and any new Directors whose election to the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least 2/3 of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority thereof;

 

  (iii) the consummation, after the Distribution Date, of a merger,
consolidation, reorganization or similar corporate transaction, which has been
approved by the shareholders of the Company, whether or not the Company is the
surviving Company in such transaction, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization;

 

  (iv) the consummation, after the Distribution Date, of (A) the sale or other
disposition of all or substantially all of the assets of the Company or (B) a
complete liquidation or dissolution of the Company, which has been approved by
the shareholders of the Company; or

 

  (v) the adoption by the Board of Directors, after the Distribution Date, of a
resolution to the effect that any person has acquired effective control of the
business and affairs of the Company;

provided that in no event shall a Change in Control be deemed to have occurred
by reason of any of the events resulting from the separation transaction
pursuant to which the Company becomes a separate publicly-held corporation for
the first time.

2.4 “Company” means Spectra Energy Corp.

2.5 “Compensation” means all retainers, Committee chair fees and
meeting/committee fees earned by Nonemployee Directors for services actually
rendered in conjunction with service on the Board of Directors.

2.6 “Compensation Committee” means the Compensation Committee of the Board of
Directors or its delegate.

2.7 “Deferred Compensation” or “Deferrals” mean Compensation deferred under the
Plan.

2.8 “Director” means a member of the Board of Directors.

 

-2-



--------------------------------------------------------------------------------

2.9 “Distribution Date” has the meaning given such term in the Separation and
Distribution Agreement by and between Duke Energy Corporation and Spectra Energy
Corp.

2.10 “Duke” means Duke Energy Corporation.

2.11 “Duke Plan” means the Duke Energy Corporation Directors’ Savings Plan.

2.12 “Duke Retirement Plan” means the Duke Power Company Retirement Plan for
Outside Directors as it existed on December 31, 1996.

2.13 “Fair Market Value” of a share of common stock means the closing price at
which shares of Company common stock or shares of Duke common stock, as the case
may be, were sold on the New York Stock Exchange as indicated in the Composite
Transactions for the day in question or, if such day is not a trading day for
such exchange, for the most recent trading day preceding such day.

2.14 “Nonemployee Director” means a member of the Board of Directors, not
employed by Spectra Energy Corp or any of its affiliated companies.

2.15 “Participant” means a Nonemployee Director who is eligible to participate
in the Plan.

2.16 “Phantom Stock Unit” means a unit of measure which is equal in value to one
share of Company common stock.

ARTICLE III

ELIGIBILITY

3.1 Any active Nonemployee Director who made a timely deferral election under
the Duke Plan prior to the Distribution Date will be eligible to participate in
the Plan on and after the Distribution Date. Moreover, any individual with
respect to whom “Assumed Amounts” (as defined in Section 4.1) are credited
hereunder shall automatically participate, and be a “Participant,” in the Plan
with respect to such Assumed Amounts as of the Distribution Date.

3.2 Any individual not described in Section 3.1 and who on or after the
Distribution Date becomes a Nonemployee Director will become a participant in
the Plan upon beginning to serve as a member of the Board of Directors. By no
later than thirty (30) days after becoming a Nonemployee Director, the
Nonemployee Director may file with the Company an irrevocable election,
utilizing such form as the Company shall prescribe, to defer under the Plan a
specified portion of such Compensation that would otherwise be currently
payable, that the Nonemployee Director may earn subsequent to the date the
election form is filed with the Company. A Nonemployee Director may at any time
make a new irrevocable election that shall be applicable only to Compensation
earned after the calendar year during which the election form was filed with the
Company. By no later than the date specified by the Company, which shall be
within thirty (30) days after the date a Nonemployee Director is granted a
Phantom Stock Unit under a Company-sponsored long-term incentive plan (including
the Company’s 2007 Long-Term

 

-3-



--------------------------------------------------------------------------------

Incentive Plan), the Nonemployee Director may file with the Company an
irrevocable election, utilizing such form as the Company shall prescribe, to
defer under the Plan payment of Phantom Stock Units covered by such award that
become vested, and that would otherwise be payable, at least twelve
(12) consecutive months following the date on which the election form was filed
with the Company (“Elective Phantom Stock Unit Deferral”).

ARTICLE IV

ACCOUNTS

4.1 An Account shall be established and maintained in the name of each
Participant. The Account shall reflect amounts credited thereto pursuant to the
Participant’s deferrals of Compensation earned on or after the Distribution
Date, and to Elective Phantom Stock Unit Deferrals, with adjustments for
investment performance as specified in this Section 4.1 and charges for Plan
benefits paid (or amounts forfeited). Except to the extent otherwise provided in
the Plan, each Participant shall direct, in accordance with rules and procedures
established by the Compensation Committee or its designee, the “investment” of
the Participant’s Account among phantom investment options, which are
bookkeeping devices without actual asset portfolios, that correspond to the
investment options available under the Spectra Energy Corp Executive Savings
Plan, which, in turn, correspond to the investment funds available for
investment under the Spectra Energy Corp Retirement Savings Plan (“RSP”). In
this regard, the Plan’s investment option that corresponds to the RSP’s Spectra
Energy Corp Common Stock Fund shall be referred to as the “SECS Investment
Option” and the Plan’s investment option that corresponds to the RSP’s Duke
Common Stock Fund shall be referred to as the “DECS Investment Option.” The
portion of the Participant’s Account that is “invested” in a particular
investment option shall be adjusted monthly (or on such more frequent basis
approved by the Company), upward or downward, to reflect the investment
performance experienced for the respective period on like amounts invested in
the corresponding RSP investment fund, although no actual investment will be
made in the RSP investment fund on behalf of the Participant’s Account.

In connection with the deferral of Compensation, earned on or after the
Distribution Date that is not otherwise payable only as Company common stock,
such Deferred Compensation shall be invested in such open investment option(s)
as the Participant shall direct.

4.2 In connection with Elective Phantom Stock Unit Deferrals, deferred payment
on a Phantom Stock Unit, upon such unit becoming vested, will automatically be
credited, on the basis of the Fair Market Value of a share of Company common
stock, as of the respective crediting date, and maintained as a unit of a
phantom investment option, in the “Spectra Stock Deferral Investment Option,”
which shall correspond to the RSP’s Spectra Energy Corp Common Stock Fund. The
Participant (or, if dead, the Participant’s beneficiary) may not elect to
transfer amounts from the Spectra Stock Deferral Investment Option to any other
investment option(s). Except as described in Section 4.4(ii), the Spectra Stock
Deferral Investment Option shall not be open to any deferral other than an
Elective Phantom Stock Unit Deferral or to any elective transfer from any other
investment option.

Except for amounts invested in the Spectra Stock Deferral Investment Option, the
Participant (or, if the Participant is dead, the Participant’s beneficiary) may
elect subsequent transfer of amounts from any investment option to any open
investment option(s) on a monthly basis (or on such more frequent basis approved
by the Company).

 

-4-



--------------------------------------------------------------------------------

4.3 The Company has assumed the deferred compensation obligations under the Duke
Plan with respect to certain Participants who previously served as non-employee
directors of Duke (“Assumed Amounts”). The Assumed Amounts credited to Accounts
hereunder shall remain subject to the same vesting schedule and elections
(including deferral and distribution elections) and beneficiary designations
that were controlling under the Duke Plan immediately prior to the Distribution
Date until a new election is made in accordance with the terms of this Plan that
by its terms supersedes the prior election. For purposes of this Plan, the term
“Assumed Amounts” shall include any amounts of “Compensation” (as defined under
the Duke Plan and earned but not yet paid as of the Distribution Date) and
equity awards granted under the Duke Energy Corporation 1998 Long-Term Incentive
Plan, that were properly deferred by a Participant under the Duke Plan but that
had not yet been credited to his or her account under the Duke Plan as of the
Distribution Date.

4.4 Except as provided below, upon the Distribution Date, the Assumed Amounts
shall be subject to the same investment elections, and deemed invested in the
same investment options, that were controlling under the Duke Plan immediately
prior to the Distribution Date until a new election is made in accordance with
the terms of this Plan that by its terms supersedes the prior election;
provided, however, that unless otherwise provided below, an investment election
relating to the DECS Investment Option shall be deemed to apply to the SECS
Investment Option. Notwithstanding the preceding sentence, the following
additional provisions shall apply to the deemed investment of the Assumed
Amounts:

 

  (i) Any Assumed Amounts that, immediately prior to the Distribution Date, were
invested in the investment option that credited interest at the fixed rates
applicable under the Duke Power Company Compensation Deferral Plan for Outside
Directors as it existed on December 31, 1996 (the “Fixed Interest Investment
Option”) and the Duke Energy Corporation Retirement Savings Plan’s Money Market
Fund under the Duke Plan (the “Money Market Fund”) shall continue to be invested
in such options. A Participant (or, if the Participant is dead, the
Participant’s beneficiary) may elect to transfer amounts from such investment
options to any open investment option, but the Fixed Interest Investment Option
and the Money Market Fund shall be closed to additional deferrals and to
transfers from any other investment option.

 

  (ii) Any Assumed Amounts that, immediately prior to the Distribution Date,
were deemed invested in the DECS Investment Option or the Duke Stock Deferral
Investment Option under the Duke Plan initially will be credited to the DECS
Investment Option under this Plan as of the Distribution Date, and thereafter
the Plan will not maintain a former Duke Stock Deferral Investment Option.

 

  (iii)

Any phantom stock units granted under the Duke Energy Corporation 1998 Long-Term
Incentive Plan that are credited to a Participant’s Account on or after the
Distribution Date shall be allocated between the

 

-5-



--------------------------------------------------------------------------------

 

following investment options upon the applicable crediting date: (x) each unit
attributable to Company common stock shall automatically be credited, on the
basis of the Fair Market Value of a share of Company common stock as of the
crediting date, as a unit of a phantom investment option in the Spectra Stock
Deferral Investment Option, and (y) each unit attributable to Duke common stock
shall automatically be credited, on the basis of the Fair Market Value of a
share of Duke common stock as of the crediting date, as a unit of a phantom
investment option in the DECS Investment Option.

 

  (iv) A Participant (or, if the Participant is dead, the Participant’s
beneficiary) may elect, pursuant to rules and procedures prescribed by the
Company, to reallocate amounts deemed invested in Duke common stock under the
DECS Investment Option to any other open investment option. Except as provided
in Section 4.4(ii) and (iii), the DECS Investment Option shall be closed to
additional deferrals and to transfers from any other investment option.

4.5 Immediately after all amounts are credited to the DECS Investment Option as
provided in Section 4.4(ii), each phantom unit of Duke common stock credited to
the DECS Investment Option on behalf of a Participant on the Distribution Date
shall be converted, as of the Distribution Date, into phantom units of Company
common stock and phantom units of Duke common stock and reallocated as follows:

 

  (i) The number of phantom units of Company common stock shall be equal to the
number of shares of Company common stock to which the Participant would have
been entitled on the Distribution had the phantom units of Duke common stock
represented actual shares of Duke as of the Record Date, the resulting number of
phantom units of Company common stock being rounded down to the nearest whole
unit.

 

  (ii) The resulting number of phantom units of Company common stock shall
automatically be transferred from the DECS Investment Option and credited to the
SECS Investment Option, effective as of the Distribution Date.

 

  (iii) Capitalized terms used in this Section 4.5 that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.

4.6 If there shall occur any merger, consolidation, liquidation, issuance of
rights or warrants to purchase securities, recapitalization, reclassification,
stock dividend, spin-off, split-off, stock split, reverse stock split or other
distribution with respect to the shares of Duke or the Company, or any similar
corporate transaction or event in respect of such shares, then the Compensation
Committee shall, in the manner and to the extent that it deems appropriate and
equitable to the Participants and consistent with the terms of this Plan, cause
a proportionate adjustment to be made in number and kind of shares deemed held
under the Plan. Moreover, in the event of any such transaction or event, the
Compensation Committee, in its discretion, may provide in substitution for any
or all outstanding shares under the Plan such alternative consideration as it,
in good faith, may determine to be equitable under the circumstances.

 

-6-



--------------------------------------------------------------------------------

ARTICLE V

VESTING

5.1 A Participant is 100% vested in his Account except to the extent otherwise
provided in Section 5.2.

5.2 The portion of the Assumed Amounts that is attributable to the Participant’s
participation in the Duke Retirement Plan, as adjusted for investment
performance after December 31, 1996, shall vest upon termination of service on
the Board of Directors (i) on account of death or disability, (ii) after
attaining age 62, or (iii) on account of, or after, a Change in Control.
Otherwise, such portion, as so adjusted, shall be forfeited upon termination of
service on the Board of Directors.

ARTICLE VI

PAYMENT OF BENEFITS

6.1 Except as otherwise provided in Section 4.3 or Section 5.2, following
termination of service on the Board of Directors, a Participant will receive, or
will begin to receive, payment of his benefits under this Plan, which consist of
the portion of his Account that is vested, as determined under Article V.

6.2 (a) A Nonemployee Director who is eligible to participate in the Plan under
Section 3.2 must elect his form of benefit payment before earning any
Compensation that is deferred under the Plan and before any Phantom Stock Units
are credited to the Participant’s Account. Such election is made by completing
the form prescribed by the Company and filing the completed form with the
Company. Failure to timely elect a benefit payment form shall result in a deemed
election of five annual installments. The election of a benefit payment form is
irrevocable, except that a Participant may change his benefit payment form
election once in any 12 month period by completing a new election form and
filing the completed form with the Company. A Participant’s election to change
the form of benefit payment shall become effective one year from the date on
which the election form was filed with the Company, but only if the Participant
continued to serve on the Board of Directors throughout such one year period.

(b) The alternative forms of benefit payment under the Plan are:

 

  (1) Single lump sum payment;

 

  (2) Five annual installments;

 

  (3) Ten annual installments.

 

-7-



--------------------------------------------------------------------------------

(c) If the Participant is to be paid in a single lump sum payment, the
Participant will receive a single cash payment equal to the balance of the
vested portion of the Participant’s Account that is then invested in any
investment option other than the SECS Investment Option or the Spectra Stock
Deferral Investment Option. The balance of the vested portion of the
Participant’s Account that is then invested in the SECS Investment Option and
the Spectra Stock Deferral Investment Option will be paid in whole shares of
Company common stock, valued at Fair Market Value on the last day of the month
that immediately precedes the month of payment, with any fractional share paid
in cash. Cash payment amounts will be calculated as of the last day of the
month, and after any interest credited at fixed rate(s) has been allocated for
the month, that immediately precedes the month of payment, and shares of Duke
common stock (including fractional shares, if any) shall be converted into cash
based on their Fair Market Value as of such date. A single lump sum payment
shall be paid as soon as administratively feasible after the cash amount and
number of whole shares of Company common stock, including the cash amount for
any fractional share, that are to be included in the payment have been
determined. To the extent that the delivery of any shares of Company common
stock to a Participant under this Plan otherwise would cause all or any portion
of the Plan to be considered an “equity compensation plan” as such term is
defined in Section 303A(8) of the New York Stock Exchange Listed Company Manual
or any successor rule (the “Listed Company Manual”), then such shares shall be
paid from, and shall count against the share reserve of, a Company-sponsored
“equity compensation plan” designated by the Compensation Committee that
complies with the shareholder approval requirements contained in the Listed
Company Manual.

(d) If a Participant is to be paid in either five or ten annual installments,
the cash amount and number of whole shares of Company common stock to be
included in a particular annual installment will be determined by the Company
utilizing the same valuation methodology provided in Section 6.2(c), applied as
of the last day of the month that immediately precedes the month of payment of
that installment, but divided by the installments then remaining to obtain the
cash amount and the number of whole shares of Company common stock, including
the cash amount for any fractional share, to be paid in the current installment.
An annual installment shall be paid as promptly as administratively feasible
after the cash amount and number of whole shares of Company common stock,
including the cash amount for any fractional share, are to be included in the
installment have been determined.

6.3 All payments under the Plan will be made from the general funds of the
Company. The Company may, at its discretion, establish a grantor trust, commonly
known as a “Rabbi” trust, to hold Company assets, which may include, shares of
Company common stock from which the Company may make benefit payments.

ARTICLE VII

DEATH BENEFITS

7.1 If a Participant dies while still having a vested Account balance under the
Plan, the vested unpaid balance shall be payable to the Participant’s
beneficiary or beneficiaries as a death benefit. The Company will provide each
Participant with a form whereby the Participant may designate a beneficiary or
beneficiaries by filing the completed form with the Company before the
Participant’s death.

 

-8-



--------------------------------------------------------------------------------

7.2 If a deceased Participant did not designate a beneficiary, or if the
designated beneficiary should predecease the Participant or be the Participant’s
estate, the death benefit of the Participant shall be paid to the estate of the
Participant in a single cash payment.

7.3 If a Participant should die before Plan benefits have commenced, payments
will be made to his or her beneficiary, as a death benefit, in the same
alternate form selected by the Participant under Section 6.2(b), except where
Section 7.2 would be applicable.

7.4 If a Participant should die after Plan benefits have commenced, payments
will continue to be made, as a death benefit, to the beneficiary or
beneficiaries in the alternate form selected by the Participant, except where
Section 7.2 would be applicable.

ARTICLE VIII

AMENDMENT AND TERMINATION

The Board of Directors may:

 

  (1) Terminate the Plan with respect to future Participants or future benefit
accruals for current Participants; and

 

  (2) Amend the Plan in any respect, at any time.

No such termination or amendment may reduce the amount of any then accrued
benefit of any Participant and any attempt to do so shall be void.

ARTICLE IX

ADMINISTRATION

9.1 The Company is the Plan sponsor.

9.2 The Compensation Committee is the named fiduciary of the Plan and as such
shall have the authority to control and manage the operation and administration
of the Plan except as otherwise expressly provided in this Plan document. The
named fiduciary may designate persons other than the named fiduciary to carry
out fiduciary responsibilities under the Plan. Any such allocation or
designation must be in writing and must be accepted in writing by any such other
person.

9.3 The Compensation Committee is the administrator of the Plan. As
administrator, the Compensation Committee has the authority (without limitation
as to other authority) to delegate its duties to agents and to make rules and
regulations that it believes are necessary or appropriate to carry out the Plan.
The Compensation Committee has the discretion as a Plan

 

-9-



--------------------------------------------------------------------------------

fiduciary (i) to interpret and construe the terms and provisions of the Plan
(including any rules or regulations adopted under the Plan), (ii) to determine
questions of eligibility to participate in the Plan and (iii) to make factual
determinations in connection with any of the foregoing. A decision of the
Compensation Committee with respect to any matter pertaining to the Plan
including without limitation the individuals determined to be Participants, the
benefits payable, and the construction or interpretation of any provision
thereof, shall be conclusive and binding upon all interested persons. No
Compensation Committee member shall participate in any decision of the
Compensation Committee that would directly and specifically affect the timing or
amount of his or her benefits under the Plan, except to the extent that such
decision applies to all Participants under the Plan.

ARTICLE X

CLAIMS PROCEDURE

10.1 A person with an interest in the Plan shall have the right to file a claim
for benefits under the Plan and to appeal any denial of a claim for benefits.
Any request for a Plan benefit or to clarify the claimant’s rights to future
benefits under the terms of the Plan shall be considered to be a claim.

10.2 A claim for benefits will be considered as having been made when submitted
in writing by the claimant (or by such claimant’s authorized representative) to
the Compensation Committee. No particular form is required for the claim, but
the written claim must identify the name of the claimant and describe generally
the benefit to which the claimant believes he is entitled. The claim may be
delivered personally during business hours or mailed to the Compensation
Committee.

10.3 The Compensation Committee will determine whether, or to what extent, the
claim may be allowed or denied under the terms of the Plan. If the claim is
wholly or partially denied, the claimant shall be so informed by written notice
90 days after the day the claim is submitted unless special circumstances
require an extension of time for processing the claim. If such an extension of
time for processing is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Plan expects to render the final
decision. If notice of denial of a claim (in whole or in part) is not furnished
within the initial 90-day period after the claim is submitted (or, if
applicable, the extended 90-day period), the claimant shall consider that his
claim has been denied just as if he had received actual notice of denial.

10.4 The notice informing the claimant that his claim has been wholly or
partially denied shall be written in a manner calculated to be understood by the
claimant and shall include:

 

  (1) The specific reason(s) for the denial.

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based.

 

-10-



--------------------------------------------------------------------------------

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

 

  (4) Appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

10.5 If the claim is wholly or partially denied, the claimant (or his authorized
representative) may file an appeal of the denied claim with the Compensation
Committee requesting that the claim be reviewed. The Compensation Committee
shall conduct a full and fair review of each appealed claim and its denial.
Unless the Compensation Committee notifies the claimant that due to the nature
of the benefit and other attendant circumstances he is entitled to a greater
period of time within which to submit his request for review of a denied claim,
the claimant shall have 60 days after he (or his authorized representative)
receives written notice of denial of his claim within which such request must be
submitted to the Compensation Committee.

10.6 The request for review of a denied claim must be made in writing. In
connection with making such request, the claimant or his authorized
representative may:

 

  (1) Review pertinent documents.

 

  (2) Submit issues and comments in writing.

10.7 The decision of the Compensation Committee regarding the appeal shall be
promptly given to the claimant in writing and shall normally be given no later
than 60 days following the receipt of the request for review. However, if
special circumstances (for example, if the Compensation Committee decides to
hold a hearing on the appeal) require a further extension of time for
processing, the decision shall be rendered as soon as possible, but no later
than 120 days after receipt of the request for review. However, if the
Compensation Committee holds regularly scheduled meetings at least quarterly, a
decision on review shall be made by no later than the date of the meeting which
immediately follows the Plan’s receipt of a request for review, unless the
request is filed within 30 days preceding the date of such meeting. In such
case, a decision may be made by no later than the date of the second meeting
following the Plan’s receipt of the request for review. If special circumstances
(for example, if the Compensation Committee decides to hold a hearing on the
appeal) require a further extension of time for processing, the decision shall
be rendered as soon as possible, but no later than the third meeting following
the Plan’s receipt of the request for review. If special circumstances require
that the decision will be made beyond the initial time for furnishing the
decision, written notice of the extension shall be furnished to the claimant (or
his authorized representative) prior to the commencement of the extension. The
decision on review shall be in writing and shall be furnished to the claimant or
his authorized representative within the appropriate time for the decision. If a
decision on review is not furnished within the appropriate time, the claim shall
be deemed to have been denied on appeal.

10.8 The Compensation Committee may, in its sole discretion, decide to hold a
hearing if it determines that a hearing is necessary or appropriate in order to
make a full and fair review of the appealed claim.

 

-11-



--------------------------------------------------------------------------------

10.9 The decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, as well as
specific references to the pertinent Plan provisions on which the decision is
based.

10.10 A person must exhaust his rights to file a claim and to request a review
of the denial of his claim before bringing any civil action to recover benefits
due to him under the terms of the Plan, to enforce his rights under the terms of
the Plan, or to clarify his rights to future benefits under the terms of the
Plan.

10.11 The Compensation Committee shall exercise its responsibility and authority
under this claims procedure as a fiduciary and, in such capacity, shall have the
discretionary authority and responsibility (1) to interpret and construe the
Plan and any rules or regulations under the Plan, (2) to determine the
eligibility of Nonemployee Directors to participate in the Plan, and the rights
of Participants to receive benefits under the Plan, and (3) to make factual
determinations in connection with any of the foregoing.

ARTICLE XI

GENERAL PROVISIONS

11.1 No right or interest of any person entitled to a benefit under the Plan
shall be subject to voluntary or involuntary alienation, assignment, or transfer
of any kind.

11.2 No right or benefit hereunder shall in any manner be liable for or subject
to the debts, contracts, liabilities, or torts of the person entitled to
benefits under this Plan.

11.3 The Company’s obligations under this Plan shall be as unfunded and
unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its financial obligations under this Plan. The Company may
establish a grantor trust to assist it in meeting its obligations under this
Plan. The Company shall not be obligated to establish such a trust, and if
established, the Company shall not be obligated to make contributions to the
trust.

11.4 This Plan shall be construed and administered in accordance with the laws
of the State of Texas to the extent that such laws are not preempted by Federal
law.

11.5 The Plan is divided into two separate deferred compensation sub-plans, one
of which shall be named “Sub-Plan I” and the other shall be named “Sub-Plan II”.
Sub-Plan I shall include only “amounts deferred” before January 1, 2005 (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”)) under the Duke Plan, and earnings thereon, and such deferred
compensation shall be subject to the applicable provisions of the Duke Plan as
in effect on October 3, 2004, as modified herein, and as Sub-Plan I is
subsequently amended or otherwise changed, except as would result in such
deferred compensation becoming subject to Code Section 409A. The adoption of the
Plan is not intended to be a “material modification” (within the meaning of
Section 409A of the Code) with respect to amounts governed by Sub-Plan I, and
any provision of the Plan that is considered to be a material modification with
respect to such deferred compensation shall have no force and effect unless and
until amended to prevent such provision from being considered a material
modification

 

-12-



--------------------------------------------------------------------------------

(which amendment may be retroactive). Sub-Plan II shall include only “amounts
deferred” after December 31, 2004, and earnings thereon, and such deferred
compensation shall be subject to the provisions of the Plan as in effect on the
Distribution Date, as subsequently amended or otherwise changed. The Company
intends Sub-Plan II to comply with the provisions of Section 409A of the Code,
so as to prevent the inclusion in gross income of any amounts deferred hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise actually be distributed or made available to
Participants or beneficiaries. Sub-Plan II shall be construed, administered, and
governed in a manner that effects such intent, and no action shall be taken that
would be inconsistent with such intent. Any provisions that would cause any
amount deferred or payable under Sub-Plan II to be includible in the gross
income of any Participant or beneficiary under Section 409A(a)(1) of the Code
shall have no force and effect unless and until amended to cause such amount to
not be so includible (which amendment may be retroactive to the extent permitted
by Section 409A of the Code). Any reference in this Plan to Section 409A of the
Code shall also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section 409A by the U.S.
Department of Treasury or the Internal Revenue Service.

This Plan has been executed on behalf of the Company this 18th day of December,
2006.

 

SPECTRA ENERGY CORP By:   /s/ James M. Pruett   James M. Pruett Its:   Group
Vice President, Human Resources

 

-13-